Citation Nr: 0327037	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 
24, 1999, for the assignment of a 70 percent disability 
rating for schizophrenia.  

2.  Entitlement to an effective date earlier than February 
24, 1999, for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.  

3.  Entitlement to educational assistance benefits under the 
provisions of 38 U.S.C.A. § 3500 (Chapter 35, Survivors' and 
Dependents' Educational Assistance).  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 15, 1991, to 
August 9, 1991, including service in Southwest Asia in 
support of Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

This case has been active for several years.  Nevertheless, a 
review of the claims folder reveals that the veteran was 
never sent a letter advising him of the VCAA, although 
pertinent provisions of the VCAA were provided the veteran in 
the Statement of the Case, issued in June 2002.  However, the 
information provided is not sufficient to inform the veteran 
of the VCAA, and the potential impact this law might have on 
his claim.  This violation of due process must be addressed 
before the Board can undertake any action in this claim.  

In the case at hand, the RO must advise the veteran of the 
information and evidence necessary to substantiate his 
direct-appeal earlier effective date claim.  This would 
include any evidence, including correspondence that could be 
considered an informal claim to reopen the file prior to 
February 24, 1999.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  

Further, the United States Court of Appeals for Veterans 
Claims has consistently held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard 
erected by the VCAA.  That is, VA has failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, if VA failed to discuss the notice 
requirement, VA did not consider all applicable provisions of 
law and provide an adequate statement of reasons or bases for 
its decision.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In the veteran's case, such notification to 
him has not met the standards required under the above-cited 
cases and this violation of due process must be addressed 
before the Board can undertake any action in this claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that, notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to an effective date earlier 
than February 24, 1999, for the assignment 
of both a 70 percent rating for psychosis 
and for TDIU, and entitlement to Chapter 
35 educational assistance benefits.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disabilities and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

